Citation Nr: 1008006	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-00 261	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the Veteran's service-connected posttraumatic stress disorder 
(PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The case was previously before the Board in October 2008, on 
which occasion it was remanded for additional development.  
The requested development has been completed to the extent 
possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  Prior to November 2, 2009, the Veteran's posttraumatic 
stress disorder symptoms are shown to be productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  Beginning November 2, 2009, the Veteran's posttraumatic 
stress disorder symptoms are shown to be productive of 
occupational and social impairment with impaired judgment, 
disturbances of motivation and mood and extreme difficulty 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for posttraumatic stress disorder for 
the period prior to November 2, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009). 

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 50 
percent, but no higher, for posttraumatic stress disorder for 
the period beginning November 2, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2004 and 
October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation assigned for 
his posttraumatic stress disorder (PTSD) does not accurately 
reflect the severity of that condition.  The Veteran first 
claimed entitlement to service connection for posttraumatic 
stress disorder in March 2004.  In a February 2005 rating 
decision the RO granted entitlement to service connection for 
that condition and assigned a 30 percent rating effective 
from March 11, 2004, the date the Veteran filed his claim.  
The Veteran submitted a Notice of Disagreement (NOD) with 
that rating in June 2005.  The RO issued a Statement of the 
Case (SOC) in November 2005 and the Veteran filed a 
Substantive Appeal (VA Form 9) in December 2005.  In October 
2008 the Veteran's claim came before the Board, which 
remanded it for further development.  The requested 
development has been completed and no further action is 
necessary to comply with the Board's remand directives for 
that issue.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions or recent events). 

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
	
A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, but is not 
determinative in and of itself, of the percentage rating to 
be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., avoiding friends, 
neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

The relevant evidence of record in this case consists of 
private treatment records, VA treatment records, VA 
examination reports and statements from the Veteran.  

The Veteran has submitted several private treatment records.  
A psychiatric evaluation from January 1997 indicates that the 
Veteran had been diagnosed with bipolar disorder three years 
before.  The examiner diagnosed only bipolar disorder and 
assigned a Global Assessment of Functioning score of 55.  No 
posttraumatic stress was noted at this time.  

The Veteran was first afforded a VA examination in May 2004.  
Mental status examination indicates that the Veteran was 
suffering from both bipolar disorder and posttraumatic stress 
disorder.  With respect to posttraumatic stress disorder, the 
examiner stated that the Veteran has intrusive thoughts, 
dysphoria, depression, flashbacks, avoidance phenomena and 
emotional numbing.  The examiner also stated that 
concentration was impaired, probably due to the combined 
effects of PTSD and bipolar disorder.  A strong startle 
response, hypervigilance and intermittent anxiety problems 
were noted.  No difficulties with sleep were reported and 
there was no evidence of delusional thinking or 
hallucinations.  The examiner opined that the majority of the 
Veteran's impairment appeared to be due to bipolar disorder 
and that problems from posttraumatic stress disorder were 
minimal for both occupational and social impairment.  The 
Global Assessment of Functioning score assigned was 55.  

A VA mental health assessment report from July 2004 indicates 
that the Veteran was alert, attentive and oriented.  The 
Veteran was cooperate and fairly groomed though unshaven.  
The examiner noted that the Veteran's affect was a wide 
range, from tearful to bright depending on topic and that his 
mood was euthymic.  Speech was mildly pressured and thought 
process was tangential, but no hallucinations, delusions, 
obsessions, suicidal ideation or homicidal ideation were 
noted.  Insight and judgment were good.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50.  Additional VA treatment records from August 2005 
indicate symptomatology consistent with earlier assessments.  
Abstract thinking and concentration were impaired and the 
examiner stated that both insight and judgment were poor.  
The Veteran's GAF score at that time was 50.

In April 2005 the Veteran submitted a letter from Dr. 
Winkler, a psychiatrist who treated the Veteran.  In that 
letter Dr. Winkler indicated having provided psychiatric care 
to the Veteran since June 2000.  She stated that during that 
time the Veteran had been actively engaged in treatment for 
bipolar disorder and posttraumatic stress disorder, but 
continued to have residual mood and anxiety symptoms.  Dr. 
Winkler also noted that the Veteran had severe posttraumatic 
stress symptoms when not treated with antidepressant 
medication and indicated that these symptoms include 
restricted affect, circumstantial speech pattern, ruminative 
thought process and significant cognitive impairment.  She 
also stated that the Veteran consistently demonstrates a low 
level of functioning with regard to working relationships.  
Dysphoria, flashbacks, nightmares, avoidance behavior, 
irritability, hypervigilance, poor concentration and a strong 
startle response were also noted.  

Written statements from the Veteran, his nephew and his 
nephew's wife submitted in May 2006 indicate severe symptoms 
such as isolation, anger, sleep impairment, emotional 
lability, a lack of focus, nightmares, intrusive thoughts, 
flashbacks and an increased startle response.  

Another VA examination was performed in May 2006.  During 
that examination the examiner indicated that the Veteran 
continued to receive treatment for both PTSD and bipolar 
disorder.  Appearance, hygiene, behavior, orientation and 
concentration were appropriate and within normal limits.  The 
examiner indicated that the Veteran's bipolar disorder was 
currently in remission with medication.  Panic attacks were 
absent and there was no suspiciousness, delusions, 
hallucinations or obsessional rituals observed.  Judgment, 
abstract thinking and memory were normal.  Suicidal and 
homicidal ideation were absent.  Behavioral, cognitive, 
social, affected or somatic symptoms attributed to PTSD were 
described as isolation, lack of focus and sleep impairment.  
The examiner also stated that the symptoms of PTSD and 
bipolar disorder were intertwined and difficult to separate 
and that one disorder tends to exacerbate the other.  
Although the Veteran did not difficulty performing activities 
of daily living he was unable to establish and maintain 
effective work relationships.  The Global Assessment of 
Functioning score assigned was 45.  

The most recent VA examination was performed in November 
2009.  During that examination the Veteran did not show signs 
of current psychosis or primary thought disorder.  No 
communication problem was found.  The examiner indicated that 
the Veteran appeared to have gradually deteriorated more and 
more in terms of social interaction and business ability.  
The Veteran reported difficulties sleeping, nightmares 
related to combat at least once a week and intrusive thoughts 
about his Vietnam stressors.  The examiner stated that the 
Veteran showed signs of numbing of responsiveness and had few 
contacts outside immediate family members.  Problems with 
anger, irritability and impaired concentration were also 
noted.  The Veteran evidenced some degree of forgetfulness, 
an exaggerated startle response and hypervigilance.  
Dysphoria and crying spells were also noted.  On mental 
status examination the examiner noted that the Veteran was 
well-oriented to time, place and person and did not show 
marked signs of cognitive impairment, such as gross memory 
gaps, lack of focus or nonlinear thinking.  There were some 
signs of impaired memory for recent events.  Anxiety was 
noted, but the examiner stated that the Veteran made good eye 
contact through the examination.  No grossly inappropriate 
behavior was noted.  No suicidal ideation, homicidal 
ideation, hallucinations, delusions, inappropriate affect or 
loosened associations were noted.  The examiner opined that 
the Veteran had severe posttraumatic stress disorder, which 
was impacting his function.  With regard to occupational and 
social adaptability, the examiner stated that the Veteran has 
no social activities of note.  In addition, ongoing 
disturbances of motivation and mood, difficulty adapting to 
stressful circumstances including work, lack of initiative 
and flexibility, and poor concentration impacting effective 
memory were all noted.  Extreme difficulty establishing and 
maintaining effective work and social relations was 
evidenced.  The Global Assessment of Functioning score 
assigned was 45, indicating the ongoing presence of serious 
symptomatology.  

As stated above, separate ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After 
careful review of the evidence, the Board concludes that 
prior to November 2, 2009 the Veteran's posttraumatic stress 
disorder was manifested by symptomatology most closely 
corresponding to a 30 percent rating.  Although the Veteran 
had subjective symptoms of more severe memory and cognitive 
problems, the May 2006 VA examination report, along with 
other treatment reports, do not indicate that the Veteran was 
impaired to that extent.  Mood, orientation and cognitions 
were all within normal limits and prior assessments 
attributed most of the Veteran's symptoms to his bipolar 
disorder.  The findings demonstrated in the medical evidence 
of record are more consistent with a 30 percent determination 
as there was occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

Beginning November 2, 2009, the Board finds that the 
Veteran's posttraumatic stress disorder underwent a 
substantial worsening, with symptomatology warranting a 
rating of 50 percent.  Most notably, the Veteran evidenced 
occupational and social impairment with impaired judgment, 
disturbances of motivation and mood and extreme difficulty 
establishing and maintaining effective work and social 
relationships.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceed those contemplated by the schedular 
criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In sum, the record does not indicate that the Veteran's 
posttraumatic stress disorder warrants a 50 percent rating 
prior to November 2, 2009, and does not indicate that a 
rating in excess of 50 percent is warranted for any time 
during the appeals period.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stressor disorder, prior to November 2, 
2009, is denied. 

Entitlement to a disability rating of 50 percent, but not 
more, for the posttraumatic stress disorder is granted from 
November 2, 2009. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


